Mr. Justice Sheldon, dissenting: The second instruction given to the jury in behalf of the appellant, to which exception was taken, the giving of which is assigned as one of the cross-errors, was as follows: “ 2. The jury are instructed that they are not called upon to decide, in this case, how much the Chicago West Division Railway Company would be damaged, if there should be a rival horse railway line established upon Canal street, from the Chicago, Burlington and Quincy Railroad tracks to Lake street, or on Lake street east to Peck street; but they are to determine, from all the facts in the case, as they have been made to appear from the evidence, what amount of money would be a just compensation to the owner for the property sought to be taken or damaged in this case.” The first clause of this instruction was misleading. The material question for the determination of the jury was, how much the appellee would be damaged by the construction of a rival horse railway on the portions of the streets named, although they were not required to report in that precise form of words. The evidence on both sides was directed to that issue, witnesses on the part of appellee testifying to such damages in terms, and their amount. Nine in number of such witnesses, all of them having had long practical experience in the management and operation of horse railways in Chicago, testified, severally, that the damages would be very large, exceeding in amount the sum of $100,000. In view of such evidence, and the verdict which was rendered, there is reason for the gravest apprehension that the jury were misled by this instruction, and I think the giving of it should, under the circumstances, be held to be error, entitling appellee to a new trial. The 28th section of the general incorporation law, under which this corporation of the Metropolitan City Bail way was formed, provides: “Nothing in this act shall be construed to allow the construction or operation of any street railroad in any city, town or incorporated village, without the consent of the local authorities.” And section 3, of the “Act in regard to Horse and Dummy Railroads,” approved March 19, 1874, (Rev. Stat. 1874, p. 548) under which is derived the only authority for instituting the proceedings in this case, provides that no such company shall have the right to locate or construct its road upon or along any street of any incorporated city, without the consent of its corporate authorities. It appears to me that this consent, with respect to the streets concerned, is a prerequisite to the right to exercise the power of eminent domain here claimed; that, until after such consent has first been obtained, in the mode and in accordance with the conditions upon which it may be granted, as pointed out in the latter act, there is no right to use the streets for the purpose of a railway, and so no right to demand the judgment of condemnation here sought, for such purpose. Mr. Justice Dickey: I think the judgment ought to be reversed, but can not concur in the direction given to the court below, to enter judgment on the verdict. On the proofs, I think the compensation allowed is not sufficient, and I concur with Mr. Justice Sheldon in pronouncing the instruction mentioned erroneous, and calculated to mislead the jury. Whatever may be thought of the validity, of the claim of appellees to the right of having other railroads excluded from the streets in question, the appellants, by their proceeding, recognize the right, and propose to pay a just compensation for the invasion of the right. I can not believe, in view of the proofs in the case, that such right is of no greater value than that found by the jury. As to the consent of the local authorities for the establishment of the new line, I think that is a matter with which appellees have no concern, and a matter about which no question can arise in this proceeding. On this branch of the case I concur with a majority of the court. Mr. Justice Walker : I hold that permission from the city to locate the road in the street, was necessary to authorize a condemnation. Also, that the. contract that a road should not be located in the street, was valid and binding, and if a condemnation could be had, damages sustained by the construction of the road contrary to the terms of the contract, should be allowed, and to the extent of all injury that will be sustained.